EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Angert on 12/27-28/2021.

The application has been amended as follows: 
Please amend claims 1-17 as following:

1. (Currently Amended) A braille device comprising: a motor for generating rotational power; a rotation unit rotated by the rotational power generated by the motor and provided in a shape of a cylinder; and a smooth cylindrical panel, on a cylindrical face of the rotation unit, configured to simultaneously deliver a plurality of electrical stimuli to a finger of a user on the smooth cylindrical panel.  
2. (Currently Amended) The braille device of claim 1, wherein the smooth cylindrical panel is divided into a plurality of zones, wherein the plurality of zones independently provide a respective electrical stimuli of the plurality of electrical stimuli to the finger of the user.  
braille device of claim 2, wherein an inside of the rotation unit has a shape of a cylinder and is hollow, wherein the smooth cylindrical panel is defined on an inner face of the rotation unit.  
4. (Currently Amended) The braille device of claim 3, wherein the smooth cylindrical panel is defined on a portion of the inner face of the rotation unit.  
5. (Currently Amended) The braille device of claim 3, wherein the smooth cylindrical panel is defined on an entirety of the inner face of the rotation unit.  
6. (Currently Amended) The braille device of claim 2, wherein the smooth cylindrical panel is defined on an outer face of the rotation unit.  
7. (Currently Amended) The braille device of claim 6, wherein the smooth cylindrical panel is defined on a portion of the outer face of the rotation unit.  
8. (Currently Amended) The braille device of claim 6, wherein the smooth cylindrical panel is defined on an entirety of the outer face of the rotation unit.  
9. (Currently Amended) The braille device of claim 1, wherein the rotation unit is configured to translate along a rotation axis in a predetermined direction, with rotation of the rotation unit.  
10. (Currently Amended) The braille device of claim 1, wherein the braille device is connected to a wearable device or smartphone.  
11. (Currently Amended) The braille device of claim 1, wherein the braille device further comprises: a camera disposed on a front face of the braille device for capturing an image; and a controller configured for generating an electrical signal based on the captured image.  
braille device of claim 11, wherein the controller is further configured for generating the electrical signal for presenting braille corresponding to a text included in the captured image.  
13. (Currently Amended) The braille device of claim 11, wherein the camera is configured for capturing an image of a scene in front of the user, wherein the controller is further configured for generating the electrical signal for presenting braille corresponding to a text describing the image of the scene.  
14. (Currently Amended) The braille device of claim 11, wherein the front face of the braille device is disposed in a direction opposite to a direction in which the finger of the user is inserted into the braille device.  
15. (Currently Amended) The braille device of claim 2, wherein the smooth cylindrical panel is divided in a direction perpendicular to a rotating direction of the rotation unit.  
16. (Currently Amended) The braille device of claim 1, wherein the braille device further comprises: a short range wireless communication device; and a controller configured for generating an electrical signal corresponding to information received via the short-range wireless communication device.  
17. (Currently Amended) The braille device of claim 16, wherein the received information includes at least one of information on a situation of a road on which the user walks currently, information about an inner space in which the user is present currently, or map information.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claim 1 is the inclusion of the limitation, " A braille device comprising: …a smooth cylindrical panel, on a cylindrical face of the rotation unit, configured to simultaneously deliver a plurality of electrical stimuli to a finger of a user on the smooth cylindrical panel." in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claim 1.

Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-17 depending on claim 1 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JUSTIN S LEE/Primary Examiner, Art Unit 2177